Exhibit 99.2 Financial Supplement Financial Information as of December 31, 2011 (UNAUDITED) The following supplement of information is provided to assist in your understanding of Platinum Underwriters Holdings, Ltd. This report is for informational purposes only. It should be read in conjunction with documents filed with the Securities and Exchange Commission by Platinum Underwriters Holdings, Ltd., including the Company's Annual Report on Form 10-K. Our Investor Relations Department can be reached at (203) 252-5833. Platinum Underwriters Holdings, Ltd. Overview December 31, 2011 Address: Investor Information: Platinum Underwriters Holdings, Ltd. Kenneth A. Kurtzman The Belvedere Building Tel:(203) 252-5833 69 Pitts Bay Road Email: kkurtzman@platinumre.com Pembroke, HM 08 Bermuda Website: www.platinumre.com Definitions and presentation: All financial information contained herein is unaudited except for the information for the fiscal year ended December 31, 2010.Amounts may not reconcile exactly due to rounding differences. In presenting the Company's results, management has included certain schedules containing financial measures that are not calculated under standards or rules that comprise accounting principles generally accepted in the United States (GAAP). Such measures, including segment underwriting income or loss (pages 14-18), operating income or loss (page 7), related underwriting ratios (pages 14-18), book value per common share and fully converted book value per common share (page 11), are referred to as non-GAAP measures. These non-GAAP measures may be defined or calculated differently by other companies.Management believes these measures, which are used to monitor the results of operations, allow for a more complete understanding of the underlying business.These measures should not be viewed as a substitute for those determined in accordance with GAAP.Reconciliations of such measures to the most comparable GAAP figures are included within this financial supplement in accordance with Regulation G. Safe Harbor Statement Regarding Forward-Looking Statements: This financial supplement contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Forward-looking statements are based on our current plans or expectations that are inherently subject to significant business, economic and competitive uncertainties and contingencies.These uncertainties and contingencies can affect actual results and could cause actual results to differ materially from those expressed in any forward-looking statements made by, or on behalf of, us.In particular, statements using words such as “may,” “should,” “estimate,” “expect,” “anticipate,” “intend,” “believe,” “predict,” “potential,” or words of similar import generally involve forward-looking statements.The inclusion of forward-looking statements in this financial supplement should not be considered as a representation by us or any other person that our current plans or expectations will be achieved.Numerous factors could cause our actual results to differ materially from those in forward-looking statements, including, but not limited to, the occurrence of severe natural or man-made catastrophic events; the effectiveness of our loss limitation methods and pricing models; the adequacy of our ceding companies’ ability to assess the risks they underwrite; the adequacy of our liability for unpaid losses and loss adjustment expenses; the effects of emerging claim and coverage issues on our business; our ability to maintain our A.M. Best and S&P ratings; our ability to raise capital on acceptable terms if necessary; our exposure to credit loss from counterparties in the normal course of business; our ability to provide reinsurance from Bermuda to insurers domiciled in the United States; the effect on our business of the cyclicality of the property and casualty reinsurance business; the effect on our business of the highly competitive nature of the property and casualty reinsurance industry; losses that we could face from terrorism, political unrest and war; our dependence on the business provided to us by reinsurance brokers and our exposure to credit risk associated with our brokers during the premium and loss settlement process; the availability of catastrophic loss protection on acceptable terms; foreign currency exchange rate fluctuation; our ability to maintain and enhance effective operating procedures and internal controls over financial reporting; our need to make many estimates and judgments in the preparation of our financial statements; the limitations placed on our financial and operational flexibility by the representations, warranties and covenants in our debt and credit facilities; our ability to retain key executives and attract and retain additional qualified personnel in the future; the performance of our investment portfolio; fluctuations in the mortgage-backed and asset-backed securities markets; the effects of changes in market interest rates on our investment portfolio; the concentration of our investment portfolio in any particular industry, asset class or geographic region; the effects that the imposition of U.S. corporate income tax would have on Platinum Underwriters Holdings, Ltd. and its non-U.S. subsidiaries; the risk that U.S. persons who hold our shares will be subject to adverse U.S. federal income tax consequences under certain circumstances; the risk that U.S. persons who dispose of our shares may be subject to U.S. federal income taxation at the rates applicable to dividends on all or a portion of their gains, if any; the risk that holders of 10% or more of our shares may be subject to U.S. income taxation under the “controlled foreign corporation” rules; the effect of changes in U.S. federal income tax law on an investment in our shares; the possibility that we may become subject to taxes in Bermuda; the effect on our business of potential changes in the regulatory system under which we operate; the impact of regulatory regimes and changes to accounting rules on our financial results, irrespective of business operations; the uncertain impact on our business of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010; the dependence of the cash flows of Platinum Underwriters Holdings, Ltd., a holding company, on dividends, interest and other permissible payments from its subsidiaries to meet its obligations; the risk that our shareholders may have greater difficulty in protecting their interests than would shareholders of a U.S. corporation; and limitations on the ownership, transfer and voting rights of our common shares.As a consequence, our future financial condition and results may differ from those expressed in any forward-looking statements made by, or on behalf of, us.The foregoing factors should not be construed as exhaustive.Additionally, forward-looking statements speak only as of the date they are made, and we undertake no obligation to revise or update forward-looking statements to reflect new information or circumstances after the date hereof or to reflect the occurrence of future events. - 1 - Platinum Underwriters Holdings, Ltd. Table of Contents Section: Page: Financial Highlights: a. Financial Highlights 3 Balance Sheet: a. Condensed Consolidated Balance Sheets - by Quarter 4 Statements of Operations: a. Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) 5 b. Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) - by Quarter 6 Other Company Data: a. Computation of Net Operating Income (Loss) and Net Operating Income (Loss) per Diluted Common Share 7 b. Key Ratios, Share Data, Ratings 8 Earnings (Loss) and Book Value Per Common Share Analysis: a. Computation of Basic and Diluted Earnings (Loss) Per Common Share 9 b. Computation of Basic and Diluted Earnings (Loss) Per Common Share - by Quarter 10 c. Book Value Per Common Share – by Quarter 11 Statements of Cash Flow: a. Condensed Consolidated Statements of Cash Flows 12 b. Condensed Consolidated Statements of Cash Flows - by Quarter 13 Segment Data: a. Segment Reporting - Three Month Summary 14 b. Segment Reporting - Twelve Month Summary 15 c. Property and Marine Segment - by Quarter 16 d. Casualty Segment - by Quarter 17 e. Finite Risk Segment - by Quarter 18 Net Premiums Written Data: a. Net Premiums Written - Supplemental Information 19 b. Premiums by Line of Business - Three Month Summary 20 c. Premiums by Line of Business - Twelve Month Summary 21 Investments: a. Investments 22 b. Fixed Maturity Available-for-Sale Securities Detail 23 c. Corporate Bonds Detail 24 d. Municipal Bonds Detail 25 e. Net Realized Gains (Losses) on Investments and Net Impairment Losses on Investments 26 Loss Reserves: a. Analysis of Losses and Loss Adjustment Expenses 27 b. Summary of Favorable (Unfavorable) Development of Losses and Related Premiums and Commissions 28 Exposures: a. Estimated Exposure to Peak Zone Property Catastrophe Losses 29 - 2 - Platinum Underwriters Holdings, Ltd. Financial Highlights December 31, 2011 and 2010 ($ and amounts in thousands, except per share data) Three Months Ended Twelve Months Ended December 31, December 31, December 31, December 31, Highlights Net premiums written $ Net premiums earned Underwriting income (loss) Net investment income Net operating income (loss) (1) ) ) Net realized gains (losses) on investments Net impairment losses on investments ) Net income (loss) $ $ ) $ ) $ Total assets $ Investments and cash Total shareholders' equity Unpaid losses and loss adjustment expenses $ Per share data Common shares outstanding Weighted average common shares outstanding - basic Adjusted weighted average common shares outstanding - diluted Basic earnings (loss) per common share $ $ ) $ ) $ Diluted earnings (loss) per common share ) ) Operating income (loss) per common share - diluted (1) ) ) Dividends per common share Basic book value per common share (2) $ (1) See computation of net operating income (loss) on page 7. (2) See computation of book value per common share on page 11. - 3 - Platinum Underwriters Holdings, Ltd. Condensed Consolidated Balance Sheets – by Quarter ($ in thousands, except per share data) December 31, September 30, June 30, March 31, December 31, Assets Investments: Fixed maturity securities $ Short-term investments Cash and cash equivalents Accrued investment income Reinsurance premiums receivable Reinsurance balances (prepaid and recoverable) Funds held by ceding companies Deferred acquisition costs Other assets Total assets $ Liabilities Unpaid losses and loss adjustment expenses $ Unearned premiums Debt obligations Commissions payable Other liabilities Total liabilities $ Shareholders' Equity Common shares $ Additional paid-in capital Accumulated other comprehensive income (loss) ) ) Retained earnings Total shareholders' equity $ Total liabilities and shareholders' equity $ Book value per common share (1) $ (1) Book value per common share is a non-GAAP financial measure as defined by Regulation G.See computation of book value per common share on page 11. - 4 - Platinum Underwriters Holdings, Ltd. Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) ($ and amounts in thousands, except per share data) Three Months Ended Twelve Months Ended December 31, December 31, December 31, December 31, Revenue Net premiums earned $ Net investment income Net realized gains on investments Net impairment losses on investments ) Other income (expense) Total revenue Expenses Net losses and loss adjustment expenses Net acquisition expenses Net changes in fair value of derivatives ) Operating expenses Net foreign currency exchange losses (gains) ) ) Interest expense Total expenses Income (loss) before income taxes ) ) Income tax expense (benefit) ) ) Net income (loss) $ $ ) $ ) $ Basic Weighted average common shares outstanding Basic earnings (loss) per common share $ $ ) $ ) $ Diluted Adjusted weighted average common shares outstanding Diluted earnings (loss) per common share (1) $ $ ) $ ) $ Comprehensive income (loss) Net income (loss) $ $ ) $ ) $ Other comprehensive income (loss), net of deferred taxes ) Comprehensive income (loss) $ $ ) $ ) $ (1) During a period of loss, the basic weighted average common shares outstanding is used in the denominator of the diluted loss per common share computation as the effect of including potential dilutive shares would be anti-dilutive. - 5 - Platinum Underwriters Holdings, Ltd. Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) – by Quarter ($ and amounts in thousands, except per share data) Three Months Ended December 31, September 30, June 30, March 31, December 31, Revenue Net premiums earned $ Net investment income Net realized gains (losses) on investments ) Net impairment losses on investments ) Other income (expense) Total revenue Expenses Net losses and loss adjustment expenses Net acquisition expenses Net changes in fair value of derivatives ) ) Operating expenses Net foreign currency exchange losses (gains) ) ) Interest expense Total expenses Income (loss) before income taxes ) Income tax expense (benefit) Net income (loss) $ $ ) $ ) $ ) $ ) Basic Weighted average common shares outstanding Basic earnings (loss) per common share $ $ ) $ ) $ ) $ ) Diluted Adjusted weighted average common shares outstanding Diluted earnings (loss) per common share (1) $ $ ) $ ) $ ) $ ) Comprehensive income (loss) Net income (loss) $ $ ) $ ) $ ) $ ) Other comprehensive income (loss), net of deferred taxes ) Comprehensive income (loss) $ ) $ ) (1) During a period of loss, the basic weighted average common shares outstanding is used in the denominator of the diluted loss per common share computation as the effect of including potential dilutive shares would be anti-dilutive. - 6 - Platinum Underwriters Holdings, Ltd. Computation of Net Operating Income (Loss) and Net Operating Income (Loss) per Diluted Common Share ($ and amounts in thousands, except per share data) Three Months Ended Twelve Months Ended December 31, December 31, December 31, December 31, Net income (loss) available to common shareholders $ $ ) $ ) $ Net income (loss) allocated to participating common shareholders (1) 17 - ) - Net income (loss) allocated to common shareholders $ $ ) $ ) $ Adjustments for: Net realized (gains) losses on investments, net of tax $ ) $ ) $ ) $ ) Net impairment losses on investments, net of tax Net foreign currency exchange losses (gains), net of tax ) ) Net operating income (loss) (2) $ $ ) $ ) $ Per diluted common share: Net income (loss) $ $ ) $ ) $ Adjustments for: Net realized (gains) losses on investments ) Net impairment losses on investments Net foreign currency exchange losses (gains) - ) Net operating income (loss) per diluted common share (3) $ $ ) $ ) $ Adjusted weighted average common shares outstanding - diluted (4) (1) Represents earnings attributable to holders of unvested restricted shares issued under the Company's share incentive plans that are considered to be participating securities. (2) Net operating income (loss) is a non-GAAP measure as defined by Regulation G and represents net income (loss) after taxes excluding net realized gains and losses on investments, net impairment losses on investments and net foreign exchange gains and losses. (3) Net operating income (loss) per diluted common share is also a non-GAAP measure and is calculated by dividing net operating income (loss) by diluted weighted average shares outstanding for the period. (4) The adjusted weighted average common shares outstanding - diluted for the three and twelve months ended December 31, 2011 was 36,302and 37,260, respectively. The adjusted weighted average common shares outstanding - diluted for the three and twelve months ended December 31, 2010 was 40,953and 45,052, respectively.During a period of loss, the basic weighted average common shares outstanding is used in the denominator of the diluted loss per common share computation as the effect of including potential dilutive shares would be anti-dilutive. - 7 - Platinum Underwriters Holdings, Ltd. Key Ratios, Share Data, Ratings As of and for the Three Months Ended December 31, September 30, June 30, March 31, December 31, Key Ratios Combined ratio (%) % Investable assets to shareholders' equity ratio 2.47:1 2.50:1 2.51:1 2.49:1 2.22:1 Debt to total capital (%) % Net premiums written (annualized) to shareholders' equity Share Data Book value per common share (1) $ Common shares outstanding (000's) Market Price Per Common Share High $ Low Close $ Industry Ratings Financial Strength Ratings: A.M. Best Company, Inc. A A A A A Standard & Poor's Ratings Services A- A A A A Counterparty Credit Ratings (senior unsecured): A.M. Best Company, Inc. bbb bbb bbb bbb bbb Standard & Poor's Ratings Services BBB BBB+ BBB+ BBB+ BBB+ Supplemental Data Total employees See computation of book value per common share on page 11. - 8 - Platinum Underwriters Holdings, Ltd. Computation of Basic and Diluted Earnings (Loss) per Common Share ($ and amounts in thousands, except per share data) Three Months Ended December 31, Twelve Months Ended December 31, Earnings (Loss) Basic and Diluted Net income (loss) available to common shareholders $ $ ) $ ) $ Net income (loss) allocated to participating common shareholders (1) 17 - ) - Net income (loss) allocated to common shareholders $ $ ) $ ) $ Common Shares Basic Weighted average common shares outstanding Diluted Weighted average common shares outstanding Effect of dilutive securities: Common share options 59 Restricted share units Adjusted weighted average common shares outstanding Earnings (Loss) Per Common Share Basic earnings (loss) per common share $ $ ) $ ) $ Diluted earnings (loss) per common share (2) $ $ ) $ ) $ (1) Represents earnings attributable to holders of unvested restricted shares issued under the Company's share incentive plans that are considered to be participating securities. (2) During a period of loss, the basic weighted average common shares outstanding is used in the denominator of the diluted loss per common share computation as the effect of including potential dilutive shares would be anti-dilutive. - 9 - Platinum Underwriters Holdings, Ltd. Computation of Basic and Diluted Earnings (Loss) per Common Share – by Quarter ($ and amounts in thousands, except per share data) Three Months Ended December 31, September 30, June 30, March 31, December 31, Earnings (Loss) Basic and diluted Net income (loss) available to common shareholders $ $ ) $ ) $ ) $ ) Net income (loss) allocated to participating common shareholders (1) 17 ) ) ) - Net income (loss) allocated to common shareholders $ $ ) $ ) $ ) $ ) Common shares Basic Weighted average common shares outstanding Diluted Weighted average common shares outstanding Effect of dilutive securities: Common share options 59 52 Restricted share units Adjusted weighted average common shares outstanding Earnings (Loss) Per Common Share Basic earnings (loss) per common share $ $ ) $ ) $ ) $ ) Diluted earnings (loss) per common share (2) $ $ ) $ ) $ ) $ ) (1) Represents earnings attributable to holders of unvested restricted shares issued under the Company's share incentive plans that are considered to be participating securities. (2) During a period of loss, the basic weighted average common shares outstanding is used in the denominator of the diluted loss per common share computation as the effect of including potential dilutive shares would be anti-dilutive. - 10 - Platinum Underwriters Holdings, Ltd. Book Value Per Common Share – by Quarter ($ and amounts in thousands, except per share data) December 31, September 30, June 30, March 31, December 31, Price per share at period end $ Shareholders' equity $ Add: Assumed exercise of share options Shareholders' equity - diluted $ Basic common shares outstanding (1) Add: Common share options (2) - Add: Management and directors' options (3) Add: Directors' and officers' restricted share units Diluted common shares outstanding Book value per common share* Basic book value per common share $ Fully converted book value per common share $ * Book value per common share and fully converted book value per common share are non-GAAP financial measures as defined by Regulation G. (1) As of December 31, 2011 there were 35,526 common shares issued and outstanding.Included in this number were 146 restricted shares issued but unvested. (2) Options with a price of $27.00. (3) As of December 31, 2011 these are options with a price below the closing share price of $34.11. - 11 - Platinum Underwriters Holdings, Ltd. Condensed Consolidated Statements of Cash Flows ($ in thousands) Three Months Ended Twelve Months Ended December 31, 2011 December 31, 2010 December 31, 2011 December 31, 2010 Net cash provided by (used in) operating activities $ ) $ ) $ ) $ Net cash provided by (used in) investing activities ) ) ) Net cash provided by (used in) financing activities ) Effect of foreign currency exchange rate changes on cash ) Net increase (decrease) in cash and cash equivalents $ ) $ ) $ ) $ - 12 - Platinum Underwriters Holdings, Ltd. Condensed Consolidated Statements of Cash Flows – by Quarter ($ in thousands) Three Months Ended December 31, September 30, June 30, March 31, December 31, Net cash provided by (used in) operating activities $ ) $ $ $ ) $ ) Net cash provided by (used in) investing activities ) ) ) Net cash provided by (used in) financing activities ) Effect of foreign currency exchange rate changes on cash ) Net increase (decrease) in cash and cash equivalents $ ) $ ) $ $ $ ) - 13 - Platinum Underwriters Holdings, Ltd. Segment Reporting – Three Month Summary ($ in thousands) Three Months Ended December 31, 2011 Three Months Ended December 31, 2010 Property and Marine Casualty Finite Risk Total Property and Marine Casualty Finite Risk Total Net premiums written $ Net premiums earned Net losses and loss adjustment expenses ) Net acquisition expenses Other underwriting expenses Segment underwriting income (loss)* $ ) $ $ ) $ ) $ $ ) ) Net investment income Net realized gains (losses) on investments Net impairment losses on investments ) ) Other income (expense) ) ) Net changes in fair value of derivatives ) Corporate expenses not allocated to segments ) ) Net foreign currency exchange (losses) gains ) Interest expense ) ) Income (loss) before income taxes $ $ ) Underwriting ratios:* Net loss and loss adjustment expense % % %) % Net acquisition expense % Other underwriting expense % Combined % Statutory underwriting ratios:* Net loss and loss adjustment expense % % %) % Net acquisition expense % Other underwriting expense % Combined % * Segment underwriting income or loss and underwriting ratios are non-GAAP financial measures as defined by Regulation G. The underwriting ratios are calculated by dividing each item above by net premiums earned. The statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. - 14 - Platinum Underwriters Holdings, Ltd. Segment Reporting – Twelve Month Summary ($ in thousands) Twelve Months Ended December 31, 2011 Twelve Months Ended December 31, 2010 Property and Marine Casualty Finite Risk Total Property and Marine Casualty Finite Risk Total Net premiums written $ Net premiums earned Net losses and loss adjustment expenses ) Net acquisition expenses Other underwriting expenses Segment underwriting income (loss)* $ ) $ $ ) $ ) $ $ ) Net investment income Net realized gains (losses) on investments Net impairment losses on investments ) ) Other income (expense) ) Net changes in fair value of derivatives ) ) Corporate expenses not allocated to segments ) ) Net foreign currency exchange (losses) gains ) Interest expense ) ) Income (loss) before income taxes $ ) $ Underwriting ratios:* Net loss and loss adjustment expense % % %) % Net acquisition expense % Other underwriting expense % Combined % Statutory underwriting ratios:* Net loss and loss adjustment expense % % %) % Net acquisition expense % Other underwriting expense % Combined % * Segment underwriting income or loss and underwriting ratios are non-GAAP financial measures as defined by Regulation G. The underwriting ratios are calculated by dividing each item above by net premiums earned. The statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. - 15 - Platinum Underwriters Holdings, Ltd. Property and Marine Segment – by Quarter ($ in thousands) Three Months Ended December 31, September 30, June 30, March 31, December 31, Net premiums written $ Net premiums earned Net losses and loss adjustment expenses Net acquisition expenses Other underwriting expenses Segment underwriting income (loss)* $ ) $ ) $ ) $ ) $ ) Underwriting ratios*: Net loss and loss adjustment expense % Net acquisition expense % Other underwriting expense % Combined % Statutory underwriting ratios*: Net loss and loss adjustment expense % Net acquisition expense % Other underwriting expense % Combined % * Segment underwriting income or loss and underwriting ratios are non-GAAP financial measures as defined by Regulation G. The underwriting ratios are calculated by dividing each item above by net premiums earned. The statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. - 16 - Platinum Underwriters Holdings, Ltd. Casualty Segment – by Quarter ($ in thousands) Three Months Ended December 31, September 30, June 30, March 31, December 31, Net premiums written $ Net premiums earned Net losses and loss adjustment expenses Net acquisition expenses Other underwriting expenses Segment underwriting income (loss)* $ Underwriting ratios*: Net loss and loss adjustment expense % Net acquisition expense % Other underwriting expense % Combined % Statutory underwriting ratios*: Net loss and loss adjustment expense % Net acquisition expense % Other underwriting expense % Combined % * Segment underwriting income or loss and underwriting ratios are non-GAAP financial measures as defined by Regulation G. The underwriting ratios are calculated by dividing each item above by net premiums earned. The statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. - 17 - Platinum Underwriters Holdings, Ltd. Finite Segment – by Quarter ($ in thousands) Three Months Ended December 31, September 30, June 30, March 31, December 31, Net premiums written $ Net premiums earned Net losses and loss adjustment expenses ) ) Net acquisition expenses Other underwriting expenses Segment underwriting income (loss)* $ ) Underwriting ratios*: Net loss and loss adjustment expense %) % %) % % Net acquisition expense % Other underwriting expense % Combined % Statutory underwriting ratios*: Net loss and loss adjustment expense %) % %) % % Net acquisition expense % Other underwriting expense % Combined % * Segment underwriting income or loss and underwriting ratios are non-GAAP financial measures as defined by Regulation G. The underwriting ratios are calculated by dividing each item above by net premiums earned. The statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. - 18 - Platinum Underwriters Holdings, Ltd. Net Premiums Written – Supplemental Information ($ in thousands) Three Months Ended Twelve Months Ended December 31, December 31, December 31, December 31, Property and Marine Excess-of-Loss $ Proportional Subtotal Property and Marine Casualty Excess-of-Loss Proportional Subtotal Casualty Finite Risk Excess-of-Loss - - - Proportional Subtotal Finite Risk Combined Segments Excess-of-Loss Proportional Total $ Three Months Ended Twelve Months Ended December 31, December 31, December 31, December 31, Property and Marine United States $ International Subtotal Property and Marine Casualty United States International Subtotal Casualty Finite Risk United States International - Subtotal Finite Risk Combined Segments United States International Total $ - 19 - Platinum Underwriters Holdings, Ltd. Premiums by Line of Business – Three Month Summary ($ in thousands) Three Months Ended December 31, 2011 Three Months Ended December 31, 2010 Gross Premiums Written Net Premiums Written Net Premiums Earned Gross Premiums Written Net Premiums Written Net Premiums Earned Property and Marine North American Property Proportional $ North American Property Catastrophe North American Property Risk Other Property Marine / Aviation Proportional Marine / Aviation Excess International Property Proportional International Property Catastrophe International Property Risk Subtotal Casualty Clash 1st Dollar GL 1st Dollar Other Casualty Excess Accident & Health International Casualty International Motor Financial Lines Subtotal Finite Risk Finite Property - Finite Casualty Subtotal Total $ - 20 - Platinum Underwriters Holdings, Ltd. Premiums by Line of Business – Twelve Month Summary ($ in thousands) Twelve Months Ended December 31, 2011 Twelve Months Ended December 31, 2010 Gross Premiums Written Net Premiums Written Net Premiums Earned Gross Premiums Written Net Premiums Written Net Premiums Earned Property and Marine North American Property Proportional $ North American Property Catastrophe North American Property Risk Other Property Marine / Aviation Proportional Marine / Aviation Excess International Property Proportional International Property Catastrophe International Property Risk Subtotal Casualty Clash 1st Dollar GL 1st Dollar Other Casualty Excess Accident & Health International Casualty International Motor Financial Lines Subtotal Finite Risk Finite Property - - - Finite Casualty Subtotal Total $ - 21 - Platinum Underwriters Holdings, Ltd. Investments ($ in thousands) December 31, 2011 December 31, 2010 Fair Value Weighted Average Book Yield Weighted Average Market Yield Fair Value Weighted Average Book Yield Weighted Average Market Yield Fixed maturity available-for-sale securities U.S. Government $ % % $ % % U.S. Government agencies % Municipal bonds % Non-U.S. governments % Corporate bonds % Commercial mortgage-backed securities % Residential mortgage-backed securities % Asset-backed securities % Total fixed maturity available-for-sale securities $ % % $ % % Fixed maturity trading securities Non-U.S. dollar denominated securities: Non-U.S. governments $ % % $ % % U.S. Government agencies - - - % % Corporate bonds - - - 68 % % Insurance-linked securities - - - % % Total fixed maturity trading securities $ % % $ % % Short-term investments $ % % $ % % December 31, 2011 December 31, 2010 Amount % of Total Amount % of Total Credit quality of investments* Aaa $ % $ % Aa % % A % % Baa % % Below investment grade % % Total $ % $ % Credit quality Weighted average credit quality Aa2 Aa2 * Rated using external rating agencies (primarily Moody’s) including credit enhancements from insurance entities. As of December 31, 2011, there were approximately $20.5 million of municipal bonds whose ratings of “Aa” included the benefit of guarantees from third-party insurers that would otherwise be rated as“A” without the existence of such guarantees. (Aaa-Best Quality; Aa-High Quality; A-Upper to Medium Quality; Baa-Investment Grade) - 22 - Platinum Underwriters Holdings, Ltd. Fixed Maturity Available-for-Sale Securities Detail ($ in thousands) December 31, 2011 Fair Value Net Unrealized Gain (Loss) Credit Quality Duration Weighted Average Life Fixed maturity available-for-sale securities U.S. Government $ $ Aaa U.S. Government agencies Aaa Municipal bonds: State general obligation bonds Aa2 Essential service bonds* Aa3 State income tax and sales tax bonds Aa1 Other municipal bonds Aa2 Pre-refunded bonds Aa2 Subtotal Aa2 Non-U.S governments Aa1 Corporate bonds: Industrial A3 Utilities A3 Insurance A3 Finance Baa2 Subtotal A3 Commercial mortgage-backed securities Aa2 Residential mortgage-backed securities: U.S. Government agency residential mortgage-backed securities Aaa Non-agency residential mortgage-backed securities ) Caa2 - Alt-A residential mortgage-backed securities ) Caa2 - Subtotal ) Aa3 Asset-backed securities: Asset-backed securities ) Aaa - Sub-prime asset-backed securities ) Caa3 Subtotal ) Baa1 Total $ $ Aa3 * Essential service bonds include bonds issued for education, transportation and utilities. - 23 - Platinum Underwriters Holdings, Ltd. Corporate Bonds Detail ($ in thousands) December 31, 2011 Par Value Fair Value Net Unrealized Gain (Loss) Credit Quality Top 20 Holdings by Issuer Philip Morris International Inc. $ $ $ A2 American Electric Power Company, Inc. Baa1 HCC Insurance Holdings, Inc. Baa1 Hewlett-Packard Company A2 Mattel, Inc. Baa1 Consolidated Edison, Inc. A3 MetLife, Inc. 38 A3 AT&T Inc. A2 Anglo American plc Baa1 Diageo plc A3 Northeast Utilities A3 Wal-Mart Stores, Inc. Aa2 Snap-On Incorporated Baa1 Encana Corporation Baa2 Rio Tinto plc A3 CNA Financial Corporation Baa3 Hess Corporation Baa2 CMS Energy Corporation A3 NextEra Energy, Inc. Aa3 FirstEnergy Corp. $ $ $ Baa2 - 24 - Platinum Underwriters Holdings, Ltd. Municipal Bonds Detail ($ in thousands) December 31, 2011 Par Value Fair Value Net Unrealized Gain (Loss) Credit Quality Top 10 Exposures by Jurisdiction Illinois $ $ $ A1 New York Aa2 Pennsylvania Aa1 Connecticut Aa2 California A1 Massachusetts Aa1 District of Columbia Aa2 New Jersey A1 Texas Aa1 Ohio $ $ $ Aa1 December 31, 2011 Par Value Fair Value Net Unrealized Gain (Loss) Credit Quality Top 10 Holdings by Issuer State of Illinois $ $ $ A1 State of California A1 State of Connecticut Aa2 State of Pennsylvania Aa1 New York State Urban Development Corporation Aaa State of Mississippi Aa2 State of Texas Aaa State of Ohio Aa1 State of Hawaii Aa2 State of Massachusetts $ $ $ Aa1 December 31, 2011 Amount % of Total Credit quality of municipal bond portfolio* Aaa $ % Aa % A % Baa % Total $ % * Rated using external rating agencies (primarily Moody’s) including credit enhancements from insurance entities. As of December 31, 2011, there were approximately $20.5 million of municipal bonds whose ratings of “Aa” included the benefit of guarantees from third-party insurers that would otherwise be rated as “A” without the existence of such guarantees. (Aaa-Best Quality; Aa-High Quality; A-Upper to Medium Quality; Baa - Investment Grade) - 25 - Platinum Underwriters Holdings, Ltd. Net Realized Gains (Losses) on Investments and Net Impairment Losses on Investments ($ in thousands) Three Months Ended Twelve Months Ended December 31, December 31, December 31, December 31, Net realized gains (losses) on investments by entity: Subsidiary domiciled in Bermuda $ $ ) $ $ Subsidiaries domiciled in the United States - ) Total $ Net realized gains (losses) on investments by type: Sale of securities $
